TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-10-00038-CR


Robert Rebel Kemp, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF BELL COUNTY, 426TH JUDICIAL DISTRICT
NO. 57,669, HONORABLE FANCY H. JEZEK, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Robert Rebel Kemp was convicted of criminal non-support and sentenced to
two years in prison, probated for five years.  See Tex. Penal Code Ann. § 25.05 (West 2003).  His
probation was revoked based on a plea bargain agreement in which Kemp pleaded true to an alleged
violation.  He was sentenced to twenty-two months in state jail.
		Kemp filed a notice of appeal, but the trial court has certified that this is a plea
bargain case and that Kemp has no right of appeal.  The trial court record contains a document
entitled Adjudication/Revocation/Waivers, Agreements, Judicial Confession, signed by appellant
and his attorney, in which he "waives any right to a Motion for New Trial and Appeal."  The record
also contains a document entitled Waiver of Motion for New Trial and Motion in Arrest of Judgment
and Waiver of Right to Appeal, signed by appellant and his attorney, in which appellant states "[t]hat
he does not wish to appeal his conviction and expressly waives his right to appeal."
		Because the record does not contain a certification that the defendant has the right of
appeal, this appeal is dismissed.  See Tex. R. App. P. 25.2(a)(2), (d).


                                                                                      
						G. Alan Waldrop, Justice
Before Chief Justice Jones, Justices Pemberton and Waldrop
Dismissed
Filed:   February 26, 2010
Do Not Publish